Citation Nr: 0113915	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-16 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel






INTRODUCTION

The veteran had active service from February 1963 to 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Houston, Texas, Department of Veterans' Affairs Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for hypertension was denied by the RO in May 1987.  The RO 
properly notified the veteran of that determination; he did 
not appeal.

2.  Evidence submitted since the RO's May 1987 decision is 
relevant and probative of the reasons for the prior denial.


CONCLUSION OF LAW

The May 1987 rating decision denying service connection for 
hypertension is final.  New and material evidence sufficient 
to reopen the claim has been submitted.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records indicate that he was 
never diagnosed with hypertension while in service.  In a 
rating decision dated in May 1987, the RO denied service 
connection for hypertension and properly notified the veteran 
of this decision.  The veteran did not appeal this decision.  

In October 1999, the veteran filed the instant claim.  He 
provided VA medical records which revealed diagnoses of 
hypertension in December 1998 and October 1999.

In a rating decisions dated in February 2000 and June 2000, 
the RO found that new and material evidence adequate to 
reopen the claim had not been submitted.  It found that the 
evidence did not establish that the veteran's current 
hypertension was incurred in or aggravated by military 
service.

Finality/New and Material Evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. §  7105; 38 C.F.R. §  20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.   38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§  
20.200, 20.302 (2000).  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Service connection for hypertension may be granted if 
manifest to a compensable degree within 1 year of separation 
from service.  38 U.S.C.A. § 1101, 1110, 1111, 1112, 1131, 
1137 (West 1991); 38 C.F.R. § 3.307, 3.309 (2000).

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Initial Matters

The Board observes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
appears to have left intact the requirement that an appellant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may proceed to evaluate 
the merits of that claim.  

In the June 2000 statement of the case, the RO informed the 
veteran that in order to reopen a claim, new and material 
evidence must be presented.  The RO also specified what 
evidence constitutes new and material evidence.  Therefore, 
the VA has fulfilled this duty.

Analysis

First, the Board notes that in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the Federal Circuit held that the Court 
erred in adopting the "material evidence" test articulated 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Hodge, 155 
F.3d at 1363-64.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 
38 C.F.R. § 3.156(a).  

In May 1987, the veteran's claim was denied because the RO 
determined that the service medical records were negative for 
diagnosis of hypertension.  There was no diagnosis of 
hypertension at separation and no post service evidence of 
hypertension.  The veteran was notified of the decision and 
his appellate rights.  The May 1987 rating decision became 
final inasmuch as the veteran failed to file a timely notice 
of disagreement.  See 38 U.S.C.A. § 7105; 38 C.F.R.§§  
20.302, 20.1103 (2000).  

Since then, the veteran has submitted a copy of his May 1986 
separation examination which was negative for a diagnosis of 
hypertension.  He has also submitted VA medical records with 
diagnoses of hypertension controlled by medicine in December 
1998 and October 1999.  The additional medical evidence 
submitted in support of the claim is new and material.  At 
the time of the denial, there was no post service evidence of 
hypertension.  Since that determination, the veteran has 
cured that evidentiary defect.  In the context of the reason 
for the prior denial (no current disability), evidence of 
current disability is relevant, probative and strikes at the 
basis for the prior denial.  

Accordingly, the Board finds that new and material evidence 
has been submitted, and thus the claim is reopened.

ORDER

The claim for service connection for hypertension is 
reopened.


REMAND

The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

2.  The RO should contact the veteran and 
request him to identify the names and 
addresses of any medical care providers, 
private or VA, who treated him for 
hypertension since service.  After 
securing any necessary release, the RO 
should obtain these records for 
association with the claims file.  The RO 
should advise the veteran of any records 
it is unsuccessful in obtaining.

3.  The RO should schedule the veteran for 
VA examination regarding his hypertension 
and provide an opinion if there is any 
relationship between the veteran's post-
service cardiovascular diagnosis and the 
in-service notations of angina and 
elevated blood pressure.  If there is no 
relationship, the examiner should note 
this in his/her report.  The examiner 
should review the claims file including 
the veteran's service medical records.  
 
4.  Thereafter, following compliance with 
the notice and duty to assist provisions 
of the new law, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

5.  The General Counsel, in representing 
VA before the Court, has noted that the 
RO has duties. Pursuant to 38 C.F.R. § 
3.655 (2000), when a claimant fails to 
report for an examination in scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record. When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied. However, the Secretary must 
show a lack of good cause for failing to 
report. Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination. The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination. This Remand serves as 
notice of the regulation.

6.  The veteran is informed that if he 
has or can obtain competent evidence 
linking the post service diagnosis to 
service, he must submit that evidence to 
the RO.  If there is evidence of 
cardiovascular disease within one year of 
separation from service, he must submit 
that evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

